UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

HARLAN BLANKENSHIP,
Petitioner,

v.

CLINCH VALLEY COAL COMPANY;
                                                               No. 97-2508
DIRECTOR, OFFICE OF WORKERS'
COMPENSATION PROGRAMS, UNITED
STATES DEPARTMENT OF LABOR,
Respondents.

On Petition for Review of an Order
of the Benefits Review Board.
(97-151-BLA)

Submitted: August 4, 1998

Decided: September 1, 1998

Before MURNAGHAN, ERVIN, and HAMILTON, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Martin Wegbreit, CLIENT CENTERED LEGAL SERVICES OF
SOUTHWEST VIRGINIA, INC., Castlewood, Virginia, for Peti-
tioner. Mark E. Solomons, Laura Metcoff Klaus, ARTER & HAD-
DEN, L.L.P., Washington, D.C., for Respondents.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Harlan Blankenship seeks review of the Benefits Review Board's
("BRB" or "Board") decision and order affirming the administrative
law judge's ("ALJ") denial of black lung benefits pursuant to 30
U.S.C.A. §§ 901-945 (West 1986 & Supp. 1998). Blankenship alleges
that the BRB and ALJ erroneously credited the opinion of the
employer's non-examining physician, who relied on reports of other
physicians whose opinions were entitled to little, if any weight.
Blankenship further alleges that the opinions of the employer's non-
examining physicians should have been disregarded because they
believed that pneumoconiosis is only manifested by a restrictive
defect. Because we find that the ALJ's decision was supported by
substantial evidence, we affirm.

Blankenship originally filed for benefits in 1978. The Department
of Labor initially denied benefits, but after Blankenship provided
additional evidence, benefits were awarded. The employer and insur-
ance carrier denied liability, and a hearing was scheduled before an
ALJ. The ALJ determined that the x-ray evidence established the
presence of pneumoconiosis. Then, without explanation, the ALJ con-
cluded that Blankenship was totally disabled due to the pneumoconio-
sis and awarded benefits. The BRB affirmed the finding of
pneumoconiosis, but vacated the award of benefits and remanded the
case for consideration of rebuttal evidence pursuant to 20 C.F.R.
§ 727.203(b) (1997).

On remand, a second ALJ denied benefits, finding that the
employer successfully rebutted the interim presumption by showing
that Blankenship's disability was not caused in whole or in part by
coal mine employment.1 The BRB again affirmed the finding that
_________________________________________________________________
1 See 20 C.F.R. § 727.203(b)(3) (1997).

                    2
Blankenship was entitled to the interim presumption. 2 The Board also
affirmed the ALJ's finding that rebuttal was not available under
§ 727.203(b)(1), (2), or (4). However, the Board vacated the order and
remanded for further consideration of § 727.203(b)(3) rebuttal in light
of this court's decision in Grigg v. Director, Office of Workers' Com-
pensation Programs, 28 F.3d 416 (4th Cir. 1994). Specifically, the
Board found that the ALJ relied on the opinions of three physicians
who failed to diagnose the presence of pneumoconiosis, when pneu-
moconiosis had already been established by x-rays.

A new hearing was held before a different ALJ. Pursuant to the
BRB's order, the employer submitted additional evidence in the form
of opinions by two non-examining physicians (Drs. Branscomb and
Tuteur). Drs. Branscomb and Tuteur opined that Blankenship suffered
from a very mild form of pneumoconiosis and that any pulmonary
disability was minor and likely caused by cigarette smoking. Drs.
Branscomb and Tuteur concluded that Blankenship was totally dis-
abled, but that the disability was the result of non work-related ortho-
paedic injuries.3 Relying on these two opinions, the ALJ concluded
that the employer successfully rebutted the interim presumption and
denied benefits. The Board affirmed the ALJ's decision.

We review the BRB's decision to see whether the Board properly
found that the ALJ's decision was supported by substantial evidence
and was consistent with applicable law, and we find no reversible
error. See Wilson v. Benefits Review Bd., 748 F.2d 198 (4th Cir.
1984). Under § 727.203(b)(3), the employer may rebut the interim
presumption if, by a preponderance of the evidence, it rules out any
causal relationship between Blankenship's disability and his coal
mine employment. See Bethlehem Mines Corp. v. Massey, 736 F.2d
120, 123 (4th Cir. 1984). In the present case, Drs. Branscomb and
Tuteur opined that Blankenship's mild pulmonary disability was
caused by cigarette smoking, not exposure to coal dust. Moreover,
they concluded that the actual disability which prevented Blankenship
from working was orthopaedic, not pulmonary, in nature.
_________________________________________________________________
2 See 20 C.F.R. § 727.203(a) (1997).
3 Blankenship injured his hip and opposite leg in two separate acci-
dents. Both injuries were complicated by chronic infections, and
Blankenship required numerous surgeries.

                    3
Blankenship alleges that Dr. Branscomb's opinion should have
been accorded little, if any, weight because he relied on the reports
of three examining physicians who erroneously failed to diagnose the
presence of pneumoconiosis, despite the fact that the disease was
established by x-ray evidence. We disagree. A thorough review of Dr.
Branscomb's report clearly shows that he examined all of the avail-
able medical data and made an independent diagnosis. At the end of
his report, Dr. Branscomb merely referred to the opinions of the three
physicians in question for their detailed analysis of the differences
between the disabilities caused by pneumoconiosis and the smoking-
induced chronic bronchitis suffered by Blankenship. 4

Blankenship further alleges that Drs. Branscomb and Tuteur erro-
neously opined that pneumoconiosis is manifested solely by a restric-
tive defect.5 We find this position unsupported by the record. Dr.
Branscomb merely opined that Blankenship suffered from a mild
form of chronic obstructive pulmonary disease caused by cigarette
smoking. At no point did he offer an opinion on the restric-
tive/obstructive issue. Dr. Tuteur correctly stated that if Blankenship's
disability were the result of coal dust exposure, he likely would have
a restrictive impairment in addition to an obstructive one. This type
of opinion is acceptable under Stiltner v. Island Creek Coal Co., 86
F.3d 337, 341 (4th Cir. 1996).

We therefore affirm the Board's order. Because we find that the
employer successfully rebutted the interim presumption, we decline
to address the issue raised by the Respondents concerning the ALJ's
finding of pneumoconiosis. We deny Blankenship's motion to allow
attachment to his reply brief as moot.6 We also deny Blankenship's
motion to allow attachment to his brief because the proposed attach-
_________________________________________________________________

4 We also reject Blankenship's allegation that Dr. Branscomb's opinion
is hostile to the Black Lung Benefits Act. Contrary to Blankenship's
assertions, Dr. Branscomb expressly denies that simple pneumoconiosis
is never disabling. Rather, he states that in Blankenship's case there is
no disability due to pneumoconiosis.

5 See Warth v. Southern Ohio Coal Co., 60 F.3d 173 (4th Cir. 1995).
6 The proposed attachment merely deals with the qualifications of one
of the physicians who read his x-rays.

                     4
ment was not presented before the Board7 and because we find that
nothing in the proposed attachment is relevant to an issue before the
court.8 Finally, we deny the employer's motion to strike Blanken-
ship's brief. We dispense with oral argument because the facts and
legal contentions are adequately presented in the material before the
court and argument would not aid the decisional process.

AFFIRMED
_________________________________________________________________
7 See Fed. R. App. P. 16(a).
8 Blankenship alleges that the proposed attachment stands for the prop-
osition that a miner suffering from pneumoconiosis can exhibit both
obstructive and restrictive impairments. We find that this proposition is
not in dispute.

                    5